SUPREME COURT OF ARIZONA

ARIZONA SCHOOL BOARDS             )      Arizona Supreme Court
ASSOCIATION, INC., et al.,        )      No. CV-21-0234-T/AP
                                  )
            Plaintiffs/Appellees, )      Court of Appeals
                                  )      Division One
                 v.               )      No. 1 CA-CV 21-0555
                                  )
STATE OF ARIZONA, a body politic, )      Maricopa County
                                  )      Superior Court
             Defendant/Appellant. )      No. CV2021-012741
                                  )
__________________________________)
                                         FILED 11/02/2021



                                   O R D E R


            While the Court does not adopt the trial court’s reasoning

in its entirety,

            IT   IS   ORDERED   unanimously    affirming   the   trial   court’s

judgment.

            An opinion will issue in due course.

            DATED this 2nd day of November, 2021.



                                       _____/s/____________________
                                       ROBERT BRUTINEL
                                       Chief Justice
Arizona Supreme Court No. CV-21-0234-T/AP
Page 2 of 2
TO:

Roopali H Desai
D Andrew Gaona
Kristen M Yost
Daniel J Adelman
Patrick Irvine
Joseph A Kanefield
Brunn W Roysden III
Michael S Catlett
John C Richardson
Paul F Eckstein
Austin Yost
Michael G Rankin
Bruce E Samuels
Jennifer Lee-Cota
Samara Spence
Jeffrey Dubner
Mary R O'Grady
Lynne C Adams
Joshua David Rothenberg Bendor
Shannon Mataele
Kory A Langhofer
Thomas J Basile
Rhonda L Barnes
Jane Ahern
Lisette Flores
Brett William Johnson
Ian R Joyce
Robert Sherman Ross Jr.
Hon. Katherine M Cooper
Hon. Jeff Fine
Amy Wood
sr